Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 5.7 November 5, 2009 Wendys/Arbys Restaurants LLC 1155 Perimeter Center West Atlanta, Georgia 30338 Re: Arbys IP Holder Trust Ladies and Gentlemen: We have acted as special Delaware counsel to Arbys IP Holder Trust, a Delaware statutory trust (the Trust) created by the Trust Agreement, dated as of August 7, 2000, as amended and restated by the Second Amended and Restated Trust Agreement, dated as of July 25, 2005 (as amended and restated, the Trust Agreement), between Wilmington Trust Company, a Delaware banking corporation (Wilmington Trust), and Arby's Restaurant Group, Inc., a Delaware corporation, as successor to Arbys Holdings, LLC in connection with the Registration Statement on Form S-4 (the Registration Statement) of Wendys/Arbys Restaurants, LLC, a Delaware limited liability company (the Company), the Trust and other subsidiaries of the Company named therein as guarantors (collectively with the Trust, the Guarantors). This opinion is being delivered pursuant to your request. Capitalized terms used herein and not otherwise defined shall have the respective meanings set forth in the Trust Agreement or the Purchase Agreement, dated as of June 18, 2009 (the Purchase Agreement), among the Company, Credit Suisse Securities (USA) LLC, Banc of America Securities LLC, Citigroup Global Markets Inc. and the Guarantors, except that reference herein to any document shall mean such document as in effect on the date hereof. We have examined originals or copies of the following documents: (a) The Trust Agreement; (b) The Registration Statement; (c) The Purchase Agreement; (d) The Indenture; (e) The Registration Rights Agreement (along with (c) and (d), collectively referred to herein as the Trust Documents); Wendys/Arbys Restaurants LLC November 5, 2009 Page 2 (f) A form of the Exchange Notes, including the Note Guaranty referenced therein (each as defined in the Indenture and referred to herein as the Exchange Securities); (g) The resolutions of the sole Certificateholder of the Trust, which were adopted on June 10, 2009 (the Certificateholder Resolutions); (h) A certificate of the Secretary of the Trust with respect to the incumbency of the officers who signed the Trust Documents and certain other matters; (i) A certified copy of the certificate of trust of the Trust which was filed with the Secretary of State of the State of Delaware (the Secretary of State) on August 7, 2000, as amended by the certificate of amendment to certificate of trust, as filed with the Secretary of State on January 29, 2002, as corrected by the certificate of correction of certificate of amendment filed with the Secretary of State on March 9, 2009 (as corrected, the Certificate of Trust); and (j) A Certificate of Good Standing for the Trust, dated October 23, 2009, obtained from the Secretary of State. For purposes of this opinion, we have not reviewed any documents other than the documents listed in paragraphs (a) through (j) above. In particular, we have not reviewed any document (other than the documents listed in paragraphs (a) through (j) above) that is referred to in or incorporated by reference into any document reviewed by us, and we have assumed that there exists no provision of any such other document that bears upon or is inconsistent with our opinions as expressed herein. We have conducted no independent factual investigation of our own but have relied solely upon the foregoing documents, the statements and information set forth therein and the additional matters recited or assumed herein, all of which we have assumed to be true, complete and accurate in all material respects. Based upon the foregoing and upon an examination of such questions of law as we have deemed necessary or appropriate, and subject to the assumptions, exceptions and qualifications set forth herein, we advise you that, in our opinion: 1.The Trust has been duly formed and is validly existing and in good standing as a statutory trust under the Delaware Statutory Trust Act, 12 Del. C. § 3801, et seq . (the Act), and has the power and authority to execute, deliver and perform its obligations under the Trust Documents and the Registration Statement. 2.The Trust Documents have been duly authorized, executed and delivered by the Trust and the Trust has duly authorized the execution and filing of the Registration Statement. 3.The execution, delivery and performance of the Trust Documents, and the issuance and sale of the Exchange Securities and compliance with the terms and provisions Wendys/Arbys Restaurants LLC
